RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 19a0084p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                                ┐
                                    Plaintiff-Appellee,   │
                                                          │
                                                          >      No. 18-1083
        v.                                                │
                                                          │
                                                          │
 RONALD LEWIS COLEMAN, JR.,                               │
                                 Defendant-Appellant.     │
                                                          ┘

                          Appeal from the United States District Court
                     for the Western District of Michigan at Grand Rapids.
                   No. 1:17-cr-00136-1—Paul Lewis Maloney, District Judge.

                                   Argued: January 17, 2019

                                Decided and Filed: May 3, 2019

             Before: BOGGS, KETHLEDGE, and NALBANDIAN, Circuit Judges.

                                      _________________

                                          COUNSEL

ARGUED: Clare E. Freeman, THE FEDERAL DEFENSE GROUP, P.L.L.C., La Porte, Texas,
for Appellant. Sally J. Berens, UNITED STATES ATTORNEY’S OFFICE, Grand Rapids,
Michigan, for Appellee. ON BRIEF: Clare E. Freeman, THE FEDERAL DEFENSE GROUP,
P.L.L.C., La Porte, Texas, for Appellant. Davin M. Reust, UNITED STATES ATTORNEY’S
OFFICE, Grand Rapids, Michigan, for Appellee.
                                      _________________

                                           OPINION
                                      _________________

       BOGGS, Circuit Judge. Defendant Ronald Coleman appeals the district court’s denial of
a motion to suppress the fruits of a warrant for vehicle tracking and a residential search warrant
 No. 18-1083                                United States v. Coleman                                     Page 2


on the grounds that the warrants lacked probable cause and that law enforcement’s installation of
the vehicle tracker violated the Fourth Amendment. Because the warrants were amply supported
by probable cause and the officer did not violate the Fourth Amendment when installing the
tracker, we affirm.

                                                          I

         On March 9, 2017, law-enforcement agents began investigating Eddie Powell, a drug
dealer, and his sources of narcotics. A cooperating defendant1 identified one of those sources as
the defendant, Ronald Coleman. Officers began investigating Coleman and observed his two
automobiles, a brown Trailblazer and a white Buick Enclave, in connection with suspected drug
sales to Powell. Specifically, on April 7, 2017, law-enforcement officers observed an individual
matching Coleman’s description arrive at Powell’s house, get out of Coleman’s Enclave, enter
the house, and leave three minutes later. Then, four days later, Coleman arrived at Powell’s
house in the Trailblazer and sold cocaine to the cooperating defendant.

         Around this time, a law-enforcement agent checked Coleman’s criminal history and
determined he had felony convictions in 2006 and 2009 for delivery or manufacture of a
controlled substance. The agent also discovered that both vehicles were registered to Coleman’s
father and observed that, in his experience, drug traffickers frequently register their vehicles in
the names of family or friends to conceal their identities. The agent detailed all of these findings,
as well as the facts from the suspected drug sales, in a supporting affidavit and, on April 19,
2017, obtained tracking warrants from a federal magistrate judge for Coleman’s Enclave and
Trailblazer on the belief that tracking those vehicles would provide evidence of their
involvement in the distribution of narcotics.2

         On April 20, 2017, an ATF agent attached the tracking devices to Coleman’s Enclave and
Trailblazer. To apply the trackers, the agent went to Coleman’s condominium on East Springtree


         1The     cooperating defendant was a reliable informant and conducted multiple controlled buys associated
with this case.
         2While the agent obtained vehicle-tracking warrants for both the Enclave and the Trailblazer, Coleman is
challenging only the warrant for the Enclave.
 No. 18-1083                           United States v. Coleman                              Page 3


Lane SW in Grand Rapids, which is part of the Silverleaf Condominium Complex, a collection
of approximately 40 residential units scattered across several streets within the complex.

        There is no gate or fence at the entrance to the Silverleaf complex, but there is a small
sign that says: “PRIVATE PROPERTY.” The sign, however, does not forbid outside visitors
and anyone can drive onto the streets of the condominium complex unimpeded. Residents are
able to have visitors without requesting permission from neighbors, the Postal Service delivers
mail to mailboxes inside the complex, and there is a single trash-collection business that serves
all units.

        Coleman’s condominium unit is roughly a mile down the road from the entrance of the
complex, alongside other similar buildings. His particular unit is in a building shared by three
other families, and his driveway is shared with a neighboring family. The entire driveway
consists of a single concrete slab leading to Coleman’s garage and the garage of Coleman’s
neighbor. No gate, fence, or hedgerow surrounds the condo, and it is common for residents to
walk by each other’s vehicles over the course of a day.

        To attach the tracking devices, the agent parked in a public parking spot across the street
from Coleman’s condo and walked up to Coleman’s Enclave, which was parked in front of his
garage a few feet onto the driveway. Coleman’s Trailblazer was across the street, in a parking
spot shared by residents and guests.

        On May 4 and May 10, 2017, Coleman sold cocaine to Powell. During the May 10 sale,
agents observed Coleman leave his condo, enter the Enclave, and get out of the Enclave at
Powell’s home. Agents also watched the GPS tracking data from the Enclave vehicle tracker,
and the data appeared to show that Coleman traveled directly from his condo to Powell’s house.
Based on this information, agents applied for a warrant to search Coleman’s condo for evidence
of drug trafficking and money laundering. On May 23, 2017, a different federal magistrate judge
than the one who had signed the tracking warrants signed the condo search warrant.

        On May 31, 2017, agents executed the condo warrant, seizing approximately 500 grams
of cocaine, a firearm, and documents and property indicative of money laundering. Agents then
interviewed Coleman and he admitted possession and ownership of the cocaine and a firearm.
 No. 18-1083                          United States v. Coleman                              Page 4


Later that day, the government filed a complaint against Coleman and, on June 27, 2017, he was
indicted on three counts of a five-count indictment, charging him with conspiracy to distribute
cocaine, possession with intent to deliver cocaine, and being a felon in possession of a firearm.

       On July 25, 2017, Coleman moved to suppress the fruits of the vehicle-tracking and
residential search warrants, arguing that the warrants contained insufficient probable cause and
that the agents attached the tracking device on Coleman’s Enclave in violation of the Fourth
Amendment. After receiving the evidence and arguments, the district court held that (1) the
Enclave warrant was supported by probable cause; (2) Coleman’s driveway was not within the
curtilage of his home; (3) the residential search warrant was supported by probable cause; and
(4) even if the warrants were not supported by probable cause, ATF agents executed them in
good faith.

       On September 12, 2017, Coleman pled guilty to the three counts against him by way of a
conditional plea agreement. The plea agreement allowed Coleman to appeal the denial of his
motion to suppress. On January 22, 2018, the district court sentenced Coleman to 120 months of
imprisonment.

                                                  II

       Coleman first argues that the warrant for installing a tracking device on his Buick
Enclave was not supported by probable cause. We disagree.

       According to Federal Rule of Criminal Procedure 41(c)–(d), a magistrate judge must
issue a tracking-device warrant if a supporting affidavit establishes probable cause to believe that
the device will uncover evidence, fruits, or instrumentalities of a crime. Here, the affidavit had
established numerous facts supporting the notion that the use of a tracking device on Coleman’s
Enclave could uncover further evidence of wrongdoing:

              •   A confidential informant identified Coleman as a current drug supplier to
                  Powell.
              •   Authorities had been investigating four drug sales at Powell’s residence,
                  one of which involved Coleman dropping off cocaine for Powell.
              •   A law-enforcement agent observed an individual matching Coleman’s
                  description drive to Powell’s house in the Enclave, stay only four minutes,
 No. 18-1083                           United States v. Coleman                            Page 5


               and leave, activity that could be consistent with the driver engaging in
               illegal drug sales.
           •   Coleman had two prior felony convictions for delivery/manufacture of
               controlled substances.
           •   A Law Enforcement Information Network (LEIN) check on the vehicle
               identified Coleman’s father as the Enclave’s owner.

Courts have upheld vehicle-tracking warrants based on much weaker factual allegations than
these. See, e.g., United States v. Faulkner, 826 F.3d 1139, 1145 (8th Cir. 2016) (upholding a
vehicle-tracking warrant where a confidential informant told police the defendant brought heroin
from Chicago to Minneapolis, stayed at two addresses, and drove two vehicles, but where no one
had directly observed either vehicle involved in suspected drug activity); United States v.
McNeal, 818 F.3d 141, 150 (4th Cir. 2016) (upholding a tracking warrant where affidavit
established merely that the vehicle was registered to suspect’s mother and driven to case banks,
and where an informant tipped authorities the vehicle was used in bank robberies). Accordingly,
we hold that the tracking warrant was supported by probable cause.

                                                  III

       Next, Coleman claims that authorities violated his Fourth Amendment rights when an
ATF agent entered his condominium’s driveway to install the GPS tracking device on his
Enclave. Coleman alleges two Fourth Amendment violations resulting from the agent’s actions:
the first when the agent entered Coleman’s condominium complex despite there being a sign
reading “PRIVATE PROPERTY,” and the second when the agent walked onto Coleman’s
driveway to install the GPS tracker.

       “When the government gains information by physically intruding into one’s home, a
search within the original meaning of the Fourth Amendment has undoubtedly occurred.”
Morgan v. Fairchild Cty., Ohio, 903 F.3d 553, 561 (6th Cir. 2018) (internal quotation marks and
citations omitted).   “But it is not just the physical house that receives the Amendment’s
protection. The curtilage—the area immediately surrounding and associated with the home—is
treated as part of [the] home itself for Fourth Amendment purposes.” Ibid. (internal quotations
marks and citations omitted). “The protection afforded the curtilage is essentially a protection of
 No. 18-1083                        United States v. Coleman                               Page 6


families and personal privacy in an area intimately linked to the home, both physically and
psychologically, where privacy expectations are most heightened.” Collins v. Virginia, 138 S. Ct
1663, 1670 (2018). Courts have identified four factors as a guidepost to determining whether an
individual has a reasonable expectation of privacy in an area, placing it within the home’s
curtilage: (1) proximity to the home; (2) whether the area is within an enclosure around the
home; (3) uses of the area; and (4) steps taken to protect the area from observation by passersby.
United States v. Dunn, 480 U.S. 294, 301 (1987). It is a “fact-intensive analysis” conducted on a
case-by-case basis. Morgan, 903 F.3d at 561. As the proponent of the motion to suppress,
Coleman “bears the burden of establishing that the challenged search violated his Fourth
Amendment rights.” United States v. Witherspoon, 467 F. App’x 486, 490 (6th Cir. 2012).

       Coleman first argues that the agent’s entry onto the condominium complex itself violated
his Fourth Amendment rights.        We disagree.     Though the condominium complex had a
“PRIVATE PROPERTY” sign at its entrance, anyone could drive into the complex without
express permission. No gate prevented outsiders from entering, and the condo association had
not taken any effort to keep non-residents out. The sign itself did not require permission to enter,
prohibit outside visitors, or even state “no trespassing.” Accordingly, the agent did not violate
Coleman’s Fourth Amendment rights merely by entering the condominium complex. See, e.g.,
United States v. Dillard, 438 F.3d 675, 682 (6th Cir. 2006) (holding that defendant had no
reasonable expectation of privacy in the common area of his building’s duplex that was unlocked
and open to the public because he “made no effort to maintain his privacy in the common
hallway and stairway” and therefore “did nothing to indicate to the officers that they were not
welcome in the common areas”).

       Whether the ATF agent intruded onto the curtilage of Coleman’s building by entering his
driveway, however, is a closer question. Coleman places heavy emphasis on the Supreme
Court’s recent decision in Collins in arguing that such an intrusion occurred. In Collins, police
were investigating a motorcycle thought to be stolen by the defendant, Ryan Collins. 138 S. Ct.
at 1668. An officer tracked down the vehicle to Collins’s girlfriend’s residence and walked onto
the property to the top of the driveway to examine the vehicle, which was under a tarp. Ibid.
The officer then pulled off the tarp, ran a search of the license plate and vehicle identification
 No. 18-1083                        United States v. Coleman                                Page 7


numbers, and discovered that the motorcycle was stolen. Ibid. After gathering this information,
the officer took a photograph of the uncovered motorcycle, put the tarp back on, left the
property, and returned to his car to wait for Collins to return. Ibid. At no point in this process
did the officer have a warrant. Ibid. The Court described the driveway as follows:

       [T]he driveway runs alongside the front lawn and up a few yards past the front
       perimeter of the house. The top portion of the driveway that sits behind the front
       perimeter of the house is enclosed on two sides by a brick wall about the height of
       a car and on a third side by the house. A side door provides direct access between
       this partially enclosed section of the driveway and the house. A visitor
       endeavoring to reach the front door of the house would have to walk partway up
       the driveway, but would turn off before entering the enclosure and instead
       proceed up a set of steps leading to the front porch. When [the officer] searched
       the motorcycle, it was parked inside this partially enclosed top portion of the
       driveway that abuts the house.

Id. at 1670–71. The Court held that, “[j]ust like the front porch, side garden, or area outside the
front window, the driveway enclosure where [the officer] searched the motorcycle constitutes an
area adjacent to the home and to which the activity of home life extends, and so is properly
considered curtilage.” Ibid. (internal quotations marks and citations omitted). Accordingly, the
Court found that the officer had violated Collins’s Fourth Amendment rights by intruding onto
the building’s curtilage.

       The facts in Collins, however, are quite different from the facts here. In Collins, the
portion of the driveway where the motorcycle sat was past the front perimeter of the home,
enclosed on three sides (two by a brick wall, one by the home itself), and not on the way to the
front door of the residence. 138 S. Ct. at 1670–71. Coleman’s Enclave, in contrast, was sitting
in front of the residence, was not enclosed by anything, and was on the way to the entrance of his
home. The Collins motorcycle was also covered with a tarp; Coleman’s car was not. Finally, the
Coleman driveway was in fact shared with other families and other condo residents frequently
walked past cars parked in front of condo units. See United States v. Jones, 893 F.3d 66, 72
(2d Cir. 2018) (“[Collins] . . . has no effect on [defendant’s] appeal, which fails because the
driveway in which [defendant’s] vehicle was parked was the shared driveway of tenants in two
multi-family buildings and was not within the curtilage of [defendant’s] private home.”).
 No. 18-1083                        United States v. Coleman                               Page 8


       Though prior to the Collins ruling, the Sixth Circuit cases of United States v. Galaviz,
645 F.3d 347 (6th Cir. 2011), and United States v. Estes, 343 F. App’x 97 (6th Cir. 2011),
survive Collins and are factually more on point. Both cases involved driveways with similar
characteristics to the one here: adjacent to a home, not enclosed, abutting a sidewalk or alley,
with no steps taken to obstruct the view of passersby. Galaviz, 645 F.3d at 356; Estes, 343 F.
App’x at 101. In both instances, this court held that the officers did not intrude upon the
building’s curtilage by entering the driveway. In Estes, we held that “at least three of the factors
in Dunn undercut a finding that the driveway represents curtilage” because “the area was not
closed,” “defendant had not taken any steps to protect the area from observation by people
passing by,” and “it was used as a point of entry into the residence.” Estes, F. App’x at 101
(internal quotation marks omitted). In Galaviz, the court found that, while “the driveway was
directly adjacent to the house,” it “was not enclosed by a fence or other barrier and was short,
with the portion of the driveway where [the defendant’s] car was parked directly abutting the
public sidewalk” and that “no apparent steps were taken by the residents of the house to protect
the driveway from observation by passersby—no hedges or bushes obstructed the view of the
driveway from the sidewalk or street, for example.” Galaviz, 645 F.3d at 356. Those same
analyses would apply to the driveway in question here. While the proximity of the driveway to
the residence here may lean in favor of considering it to be curtilage, the other Dunn factors—
whether the area is within an enclosure around the home, the uses of the area, and the steps taken
to protect the area from observation by passersby—all point toward the opposite conclusion.

       Accordingly, we hold that the ATF agent did not intrude upon the curtilage of Coleman’s
residence in order to install the vehicle tracker and therefore did not run afoul of the Fourth
Amendment.

                                                IV

       Finally, Coleman argues that there was insufficient probable cause for the magistrate
judge to issue a search warrant for Coleman’s condo. “The job of a magistrate judge presented
with a search warrant application is simply to make a practical, common-sense decision whether,
given all the circumstances set forth in the affidavit . . . , there is a fair probability that
contraband or evidence of a crime will be found in a particular place.” United States v. Brown,
 No. 18-1083                         United States v. Coleman                               Page 9


828 F.3d 375, 381 (6th Cir. 2016) (internal quotation marks and citation omitted). There must be
a “nexus between the place to be searched and the evidence sought.” United States v. Carpenter,
360 F.3d 591, 594 (6th Cir. 2004) (en banc). However, a magistrate issuing a search warrant
“may infer that drug traffickers use their homes to store drugs and otherwise further their drug
trafficking.” United States v. Williams, 544 F.3d 683, 687 (6th Cir. 2008). This reflects the
reality that, “in the case of drug dealers, evidence is likely to be found where the dealers live.”
United States v. Jones, 159 F.3d 969, 975 (6th Cir. 1998) (citation and alteration omitted).

       Here, the affidavit in support of the residential search warrant established that Coleman
was an active drug trafficker, that the Springtree Lane address was Coleman’s home, and that
both of Coleman’s vehicles were regularly parked there. According to the affidavit, agents had
conducted three controlled buys of cocaine from Coleman and observed him drive directly from
his condo to the site of the most recent buy, less than two weeks before the warrant issued. This
was sufficient to establish that Coleman was an active drug trafficker at the time the warrant
issued and to provide a reasonable inference that he transported narcotics from his residence to
the location of the cocaine sale. See, e.g., United States v. Bucio-Cabrales, 635 F. App’x 324,
334 (6th Cir. 2016) (evidence defendant traveled to two addresses—one of which was home—
prior to narcotics sales supported inference he was storing narcotics at one residence); United
States v. Gunter, 266 F. App’x 415, 419 (6th Cir. 2008) (“[T]he instant affidavit describes an
incident where law enforcement agents observed Defendant visiting his residence right before he
traveled to the site of a drug sale. . . . This evidence, combined with the affiant’s statements that
he has significant experience in narcotics investigations, is sufficient to establish a nexus
between Defendant’s illegal activities and his residence.”).

       Coleman points to several cases where this court granted motions to suppress evidence on
the basis that the warrants in question lacked probable cause that the defendant stored narcotics
at his home. See Brown, 828 F.3d at 385; United States v. Higgins, 557 F.3d 381, 390 (6th Cir.
2009); United States v. Helton, 314 F.3d 812, 823 (6th Cir. 2003). Each of these cases, however,
had much weaker facts linking the drugs to the defendant’s home, and none of them established
the defendant as an active drug dealer. In Higgins, the supporting affidavit relied on an unproven
tipster, with no evidence that the tipster observed narcotics or evidence of illegal drug sales
 No. 18-1083                       United States v. Coleman                             Page 10


associated with the defendant’s residence. Higgins, 557 F.3d at 389–90. Here, however, the
informant was reliable, having conducted multiple controlled buys associated with the case, and
law-enforcement agents independently established that Coleman delivered cocaine shortly after
leaving his house. In Helton, the only nexus evidence was an anonymous tip and evidence that
the owner of the residence had received calls from suspected drug dealers, a far cry from that
which we have here: a proven informant who conducted multiple controlled buys along with
evidence that Coleman drove from his home to the location of the drug sale. Helton, 314 F.3d at
820–21. And in Brown, the court required a “more direct connection” to the residence such as
“surveillance indicating that [the defendant] had used the car to transport [drugs] from his home
to [the site of a drug transaction],” which is precisely the surveillance evidence that had been
gathered here. See Brown, 828 F.3d at 383.

         We therefore hold that the residential search warrant was amply supported by probable
cause.

                                               V

         Accordingly, we AFFIRM.